904 F.2d 701Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donny Chery BAXTER, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Donny Chery BAXTER, Defendant-Appellant.
Nos. 89-5073, 89-5074.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 26, 1989.Decided:  May 8, 1990.

Appeals from the United States District Court for the District of South Carolina, at Greenville.  Joe F. Anderson, Jr., District Judge.  (Cr. Nos. 88-237, 88-238).
Allen Bethea Burnside, Public Defender's Office, Columbia, S.C., for appellant.
David Calhoun Stephens, Office of the United States Attorney, Greenville, S.C., for appellee.
D.S.C.
REMANDED.
Before WIDENER, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Donny Chery Baxter appeals his convictions for violating 18 U.S.C. Secs. 510(a)(2) and 1344.  Baxter did not note his appeals until March 29, 1989, 12 days after the judgments and two days outside the 10-day appeal period established by Fed.R.App.P. 4(b).  Because Baxter noted his appeals within the 30-day period for requesting an extension of time to appeal, we remand these cases to allow the district court to determine whether Baxter is entitled to such an extension.   United States v. Reyes, 759 F.2d 351, 353 (4th Cir.), cert. denied, 474 U.S. 857 (1985).  On remand, Baxter should be given an opportunity to explain the untimely filing and to argue that he meets the "excusable neglect" requirement of Fed.R.App.P. 4(b).


2
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.

REMANDED